CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 1 of 24




   REM}NED

   'ffi,Rft'ts.lH$kssJs




                       Ercuen I




                                                sdnhlnE.0
                                                NOV    rt   2020

                                                            COURT MPLS
                                              U.S. DISTRICT
                 CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 2 of 24
 1111012020     New Jersey Man Anested For $45 Million Scheme To Defraud And Price Gouge New York City During COVID-I9 pandemic I USAO-SD...




       THE {JNII'I'ED STATES ATTOR\IEYT OFFICE

       SOUTHERN             DISTRICT,f
                                   U                  I\TNW YORK


       U.S. Attornevs > Southern District of New York > News > Press Releases

                                                       Department of Justice

                                                        U.S. Attorney's Office

                                                   Southern District of New York


       FOR IMMEDIATE RELEASE                                                                             Tuesday, May26,2020

         New Jersey Man Arrested For $+s Million scheme To Defraud
          And Price Gouge NewYork City During COVID-I9 Pandemic
      Geoffrey S. Berman, the United States Attorney for the Southern District of New York, and Margaret Garnett,
      the Commissioner of the New York City Department of Investigation ("DOl"), announced the arrest of
      RONALD ROMANO for attempting to deceive and price gouge New York City (the "City") into paying him
      and his co-conspirators approximately 945 million for personal protective equipment that ROMANO did not
      possess and was not authorized to sell. ROMANO committed this scheme in an attempt to exploit NYC as it
      was trying to manage the impact of the COVID-19 pandemic and obtain these resources to help protect the
      lives of hospital and other frontline workers. ROMANO is charged in a criminal Complaint, unsealed today,
      with one count of conspiring to commit wire fraud, one count of wire fraud, and one count of conspiring to
      violate the Defense Production Act. ROMANO will be presented this afternoon in Manhattan federal court
      before U.S. Magistrate Judge Ona T. Wang.

      U.S. Attorney Geoffrey S. Berman said: "As alleged, used car salesman Ronald Romano saw the current
      health emergency as an opportunity to cash in, using lies and deception in what he envisioned as a get-rich-
      quick scheme. Romano allegedly lied repeatedly about his authority and ability to sell large quantities of
      personal protective equipment to the City - equipment he knew was desperately needed for use by frontline
      medical workers and first responders. And he allegedly offered to sell this phantom equipment to the City at
      grossly inflated prices. Now Ronald Romano's short-lived second career as a purveyor of vital protective
      gear is over."

       DOI Commissioner Margaret Garnett said: "At a time when the pandemic was ravaging New York City, this
      defendant greedily preyed on the City's desperate need for protective equipment to stop the spread of the
      virus. But, instead of reaping millions of dollars, the scheme received a dose of old-fashioned, New York City
      skepticism from procurement specialists at the City's Department of Citywide Administrative Services
      (DCAS), when the City called the supposed manufacturer to confirm the astronomical asking price. The
      defendant's ruse unraveled, and these City workers proved that heroes have an array of titles. I thank the
      Office of the United States Attorney for the Southern District of New York for its partnership on this important
      investigation, one that demonstrates there is no tolerance, at any time, in particular during this crisis, for
      individuals who seek to victimize this City by holding essentialworkers' safety hostage to price-gouging and
      fraud."

      According to the allegations in the Complaint unsealed in Manhattan federal 6qurt'[11

https:/fuvwwjustice.gov/usao-sdny/pr/new-jersey-man-anested4S-million-scheme{efraud-and-pricegouge-new-york-city{uring                  1t3
                     CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 3 of 24
 1111012020         New Jersey Man Anested For $45 Million Scheme To Defaud And Price Gouge New York City During COVID-1g pandemic USAO-SD...
                                                                                                                                  I
        In approximately February 2020, ROMANO, a used car dealer, began attempting to obtain for resale large
        quantities of personal protective equipment ('PPE'), including N95 respirators. In furtherance of the
        scheme, ROMANO, among other things, created a fictitious authorization letter in March 2020, which falsely
        represented that ROMANO's company was authorized to sell millions of units of 3M-brand PPE. Shortly
        thereafter, in mid-March 2020, brokers acting on ROMANO's behalf approached New York City (the 'City'),
        which at the time was in critical need of legitimate, potentially lifesaving PPE, including respirators, in order
        to supply frontline healthcare workers and first responders during the COVID-19 public health emergency.
        During ensuing negotiations, ROMANO and others repeatedly made false and fraudulent representations
        regarding, among other things, their authority and ability to supply 3M-brand PPE manufactured in the
        United States, and their track record in other PPE deals. ln an effort to close a deal for seven million N95
        respirators, ROMANO, among other things, submitted a false and misleading references document to the
        City, which, among other things, listed a PPE deal with the Florida Division of Emergency Management (the
        "FDEM') that had never occurred and separately provided a co-conspirator as a reference. ROMANO
        hoped to get profit quickly through the scheme. As he described in a message to a co-conspirator, "l'm                   .



        working on a few deals that if I get any of them you might be buying a Ferrari."

        In furtherance of this scheme, ROMANO attempted to sell PPE at prices far above the prices at which he
        hoped to acquire the PPE, including after such PPE was designated as scarce materials under the Defense
        Production Act on March 25,2020. ROMANO offered three-ply Ngg facemasks to FDEM at prices marked
        up by more than 500% from the manufacturer's prices, and he separately offered the City millions of 3M-
        brand N95 respirators at more than a 400% markup from the list price for such respirators.



        ROMANO, 58, of Manalapan, New Jersey, is charged with one count of conspiring to commit wire fraud and
        one count of wire fraud, each of which carries a maximum sentence of 30 years in prison, and one count of
        conspiring to violate the Defense Production Act, which carries maximum sentence of not more than one
        year in prison. The maximum potential sentences in this case are prescribed by Congress and are provided
        here for informational purposes only, as any sentencing of the defendant will be determined by the judge.

        Mr. Berman praised the SpecialAgents of the United States Attorney's Office for the Southern District of
        New York for their outstanding investigative work, and thanked the New York City Department of
        Investigation for their invaluable assistance with this matter. Mr. Berman also thanked the 3M Company for
        its assistance in the investigation.

       Mr. Berman thanked the Department of Justice's COVID-19 Hoarding and Price Gouging Task Force.
       Attorney GeneralWilliam P. Barr created the COVID-19 Hoarding and Price Gouging Task Force, led by
       Craig Carpenito, United States Attorney for District of New Jersey, who is coordinating efforts with the
       Antitrust Division and U.S. Attorneys across the country wherever illegal activity involving protective personal
       equipment occurs.

       This case is being handled by the Office's Complex Frauds and Cybercrime Unit. Assistant United States
       Attorneys Nicholas W Chiuchiolo and Timothy V. Capozzi are in charge of the prosecution.

       The charges contained in the Complaint are merely accusations, and the defendant is presumed innocent
       unless and until proven guilty.




       [!]As the introductory phrase signifies, the entirety of the text of the Complaint and the description of the
       Complaint set forth herein constitute only allegations, and every fact described should be treated as an
       allegation.



httpsy /vwwiustice.gov/usao-sdny/prlnew-jersey-man-arrested-45-million-schemedefraud-and-price-gouge-new-york-city-during                2t3
                     CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 4 of 24
 1111012020         New Jersey Man Anested For $45 Million Scheme To Defraud And Price Gouge New York City During COVID-19 Pandemic I USAO-SD...

        Attachment(s):
 '      Download ronald_romano_complaint_20 mag 5276.1.p_glf

        Topic(s):
        Coronavirus
        Financial Fraud

        Component(s):
        USAO - New York, Southern

        Gontact:
        Jim Margolin, Nicholas Biase
        (212) 637-2600

        Press Release Number:
        20-114

                                                                                                                           Updated May 26,2020




https:/ /vwwiustice.gov/usao-sdny/pr/new-jersey-man-anested45-million-scheme-defaud-and-price-gouge-new-york-city-during                         3t3
CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 5 of 24




                       ExHtg]f2
                                      CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 6 of 24


glrl n';ilffioLire.'"
 f
             \r
 \,El
   -tlII

the
  FaCtS.                                                                           Ngb Resp irator Pricing
To help customers identify and avoid inflated prices, 3M has published its current single-case list prices for
many of the most common 3M N95 respirator models sold in the U.S.

3M has not changed the prices we charge for 3M respirators as a result of the COVID-l9 outbreak.



     U.S. List Prices for Common N95
     Respirator Models                                                                                                           1   804     Surgical                                         $0.68
                                                                                                                                 1   8045    Surgical                                         $0.68
   These list prices are per respirator.                                                                                         1   860     Surgical                                         $t.zt
                                                                                                                                 1   8605    Surgical                                        $1.27
   These list prices represent suggested prices to end
   customers. 3M's prices to its authorized distributors are                                                                     1B7O+       Surgical                                        $1.78
   lowerthan these list prices.                                                                                                  8210        Standard                                 $1.02 - $1.31
                                                                                                                                 821OPlus    Standard                                 $1.18 - $1.50
   An end customer's actual prices may be lower than
                                                                                                                                 821 oV      Standard                                 $1.48 - $1.88
   these list prices, as negotiated between the end
   customer and its chosen distributor.                                                                                          8110S       Standard                                 $1.08 - $1.37
                                                                                                                                                                       l-=.--_-:-F+




                                                                                                                                             Standard                      $0.63 - $0.80
   List prices forthese models sold in Canada are similar
                                                                                                                                                                       *'---..*
                                                                                                                                851      1   Standard                                 $2.45 - $3.11
   on a currency-adjusted basis.
                                                                                                                                91   05      Standard                                 $0.64 - $0.81
                                                                                                                                91   05S     Standard                                 $0.64 - $0.81
                                                                                                                                921 0+       Standard                                 $140   $-i.?B
                                                                                                                                9211+        Standard                                 $2.68 - $3.40




                                                                             Additional Links
                                                              3M Disposable Respirators I Quick Reference Guide

              lf you suspect fraud or price gouging contact 3M immediately.
  Contact the 3M Fraud Hotline at 1 (800) 426-8088 or on the web at go.3M.com/covidfraud.
3M Company   |   3M Center   I   St. Paul, MN 55144-1000 | This   dtrument is opplicoble to   tJ.S   ond Conodo supplyo{ N95 respimtoG                  @   3M 2020. All Rights Reserued. Rev 8-718/2020
CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 7 of 24




                       ExHrsrr 3
                         CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 8 of 24
11t15t2020                                 3M's efiorts on counterfeit Ngs mask crackdown leads to raids in Vietnam, U.A.E. - StarTribune.com


                                                                             Subscribe Now.
   This article has Unlimitcd Access. Support our public service journalism: (htps://users.startribune.
                                                                                 desktopJ3larl)


    CORONAVIRUS           245,460 U.S.   deaths I   Tracking Minnesota   cases   I    Live: What we need to know      Advice for mping            Newsletter signup




    coRoNAvtRUs


    3M's efforts on N95 crackdown leads to
    raids in Vietnam, U.A.E.
    1,200 seizures and raids so far have uncovered knockoffs.

    By Mf ke Hughlett (https:/rtirwwstartrlbune.comlmlke-hu3hlew895122474            StarTribune   I


    OCTOBER 5.2O2O   -   6:29PM


    3M continues to crack down on counterfeit N95 respirators, working with law
    enforcernent agencies on more than ll00 seizures and raids worldwide.

    Those actions include the combined seizures of more than 800,000 fake N95 masks                     in
    t}te United Arab Emirates, Vietnam and South Africa, 3M said Monday.

    Maplewood-based 3M is the leading manufacturer of N95 respirators in the United
    States and one oftle largest globally. The masks are considered the gold standard in
    protection against pathogens and other particulate matter.

    With the COMD-I9 pandemig demand for respirators has far orceeded supply, and
    rampant commercial Aaud and price gouging has followed.

    3M said  it has investigated more than 7,700 fraud reports globally, up from 4,000 cases
    in mid-luly. The company has filed 19 lawzuits, up one from then.

    3M's online actions also have greatly increased.

    The company has now removed more tlan 13,500 false or deceptive ro"fu1 mgdia postsi
    more than 11J00 fraudulent ecommerce olferings; and at least 235 deceptive domain
    names,




                                                                                                                                         ANTHONY SOUFFL€/STAR TRIBUNE
                                   @bci\clullorkGiucs
                                                                                                                   3M headquarters in Maplewood.

                                   fu thestories unfold,
                                   let the facts be your guide.
                                    Offer extended:




    The mask dricanery is global, with 3.5      million fake masla       seized since the pandemic
    began.

    In Vietram, a 3M investigation led to a factory raid and seizure of more than 150,000
    counterfeit respirators. Hanoi and Ho Chi Minh City authorities also seized equipment
    used to manufacture phony respirators.




https://wwwstartribune,com/3m-s-efforts-on-counterfeit-n95-mask-crackdown-leads-to-raids-in-vietnam-u-a-e/5726384721
                       CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 9 of 24
 11t15t2020                              3M's efiorts on counterfeit NgS mask crackdown leads to raids in Metnam, U.A.E. - StarTribune.com

     In the United Arab Emirates, 3M has worked with police and theSpbreif br4orrmsng sg
    rHaefi
           Bnh Jr.|tel8$Htdtts"se18ff rsrLtr{df Btifi f, ouf rdRurMg{.n4$S
     is investigating numerous taud cases; the country's customs         a,rtffiffiif;Lav
     seized over 100,000 N95 counterfeits.

     Also, 3M has worked with customs agencies in Latin American in 15 cases, seizing more
     than 10,000 counterfeit N95s being imported from other parts of the world.

     3M is working with law enforcement in t}le U.S. and European Union, too.



     Mlke Hughlett covers energy and other topics for lhe Star Tribune, where he has worked since 2Ol   O.
     Before that he was a reporter at newspapers in Chicago, St. Paul, New Orleans and Duluth.
       mike.hughlett@startribune.com     6U-6-/3-7003




https://wwwstartribune.com/3m-s-efforts-on-counterfeit-ng5-mask-crackdown-leads-to-raids-in-vietnam-u-a-e/57 263g472t                        2t2
CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 10 of 24




                       ExHrerc 4
CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 11 of 24




 Int. Cls.: 9 and L0
 hior    U.S. Cls.: 2L, 23,261 36, 38, 39 and   4
                                                                       Reg. No. 3,398,329
United States Patent and Trademark Office                                         Mar. 18.2008

                                    TRADEMARK
                                PRINCIPAL REGISTER




                                        3M
3M COMPANY (DELAWARE CORPORATION)             ANTIBIOTICS, AND OTHER ORGAN'ISMS AND
3M CENTE& 2n-9B4r                             SUBSTANCES; DIAGNOSTIC APPARATUS FOR
25OI HIJDSON ROAD                             TESTING FOOD; LABORATORY EQUIPMENT
sT.   PAw' MN                                 AND SUPPLIES, NAMELY, TEST TUBES, TEST
                55144
                                              TUBE CAPS, DIP STICKS, RACKS, MICROTITRE
                                              PLATES AND TRAYS; SECURITY SCANNERS AND
 FOR: FULL LINE OF PARTICULATE, OZONE,        READERS FOR USE IN READING PASSPORTS
GAS, VAPOR, CHEMICAL, BIOHAZARD AND           AND OTHER FORMS OF IDENTIFICATION:
OTHER RESPIRATORS, INCLUDING FILTERING        ANTI.THEFT AI\:D UBRARY MATERIAL CHECK:
FACE-PIECE RESPIRATORS AND ELASTOMERIC        OUT SECURITY SYSTEMS; RADIO FREQUENCY
FACE-PIECE RESPIRATORS, OTI{ER THAN FOR       IDE}{TIFICATION (RFID) TAGS AND READERS;
ARTIFICIAL RESPIRATION; FULL LINE OF SELF.    COMPUTER SOFTWARE FOR SIJPPLY CHAIN
RESCUE AND PROTECTION APPARATUS, NAME.        MANAGEMENT FROM SOURCE TO CONSIJMP.
LY, OXYGEN BREATI{ING UNTTS, SUPPLIED.AIR     TION, NAMELX FOR COLLECTTNG, STORTNG
RESPIRATORS. AND POWERED AIR-PURIFYrI\.^G     AND MANAGING DATA, AND REPORTING, EX-
SYSTEMS (PAPRS) RESPIRATORS; CARTRIDGES,      ECUTII\iG AND TRACKING, IN CONNECTIoN
FILTERS, AIR TANKS AND OTHER COMPONENT        WITH ENTERPRISE RESOURCE PLAI\iMNG, SUP-
PARTS FOR RESPIRATORS AND BREATHING           PLIER ENABLEMENT, MANUFACTURING, IN-
UNITS; DUST MASKS; FULL LINE OF PROTEC-       VENTORY CONTROL AI\{D WAREHOUSING,
TWE EITWEA& NAMELY, SAFETY cOccLES,           ORDER FULFILLMENT, SHIPPING, TRANSPOR.
EYEGLASSES AliD EYE SHIELDS; FACE-PROTEC-     TATION AND DELIVERY; COMPUTER SOFT-
TION SHIELDS; EAR PLUGS AII{D EAR MUFFS TO    WARE FOR USE IN THE MEDICAL AND HEALTH
ATTENUATE SOI.IND AND PROTECT HEARING;        CARE FIELDS FOR PROCESSING CLAIMS FOR
HARD HATS AND OTHER PROTECTIVE HEL.           REIMBURSEMEI{T, MAINTAINING PATIENT
METS; WELDING HELMETS; AIR MONTIORING         AND MEDICAL RECORDS, CODING AND GROUP-
DEVICES AND SENSORS FOR MEASURING GASES       ING DATA USED FOR MEDICAL AND HEALTH
AND VAPOR CONCENTRATION LEVELS         GAS    CARE RESEARCH, AND FOR REPORTING
DETECTORS FOR DETECTING THE PRESENCE          HEALTH TRENDS AND OTHER MEDICAL DATA;
OF CARBON MONO)fiDE A}fD OTHER       GASES;   AND MEDICAL IMAGING SCANNERS AND RE
THERMALMAGING CAMERAS FOR USE BY              LATED SOFTWARE FOR CAPTURING MAGES OF
FIREFIGHTERS AI.\D FOR SEARCH AND RESCUE:     THE MOUIH AND TEETII FOR USE IN DENTIS-
EI{VIRONMENTAL SAMPLI}iG AND TESTIN-G IN:     TRY, IN CLASS 9 (U.S. CI.s. 21,23,26,36 At(D 38).
STRUMENTS AI\D EQLIPMENT. NAMELY. ELEo.
TRONIC LUMINOMETERS, AND RELATED
SOFTWARE, DOCKING STATIONS AND BATIER.         ' FIRST USB 04-1960; IN COMMERCE 04-1960.
IES, FOR DETECNNG, MEASURI}iG AND ANA-
LYZING CHEMICALS, BIOLOGICAL                    FOR: FULL LINE OF SURGICAL A\TD MEDICAL
SUBSTANCES, FOOD RESIDUES AND MICROBES;       MASKS, RESPIRATORS AND FACE AND EYE
MICROBIOLOGICAL AND CONTAMINA\T-TEST.         SHIELDS FOR MEDICAL AND HEALTH.CARE
ING INSTRUMENTS AND EQUIPMENT, AND            RELATED PERSONNEL; FULL LINE OF ORTI{O-
SOF|WARE RELATED TIIERETO, FOR DETECT.        PEDIC CASTTNGS TAPES, SPLINTS, REINFORCING
ING, MEASURING AND ANALYZNG BACTERIAg         STRIPS, ELASTIC BANDAGES, AND SUPPORT
INCLUDII\G PATHOGENS SUCH SALMONELLA          BANDAGES AND COMPRESSION WRAPS; COM-
AlfD LISTERIA, ALLERGENS, TOXI\S, VITAMINS,   POSITE FABRICS CO\TAINING FIBERGLASS
CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 12 of 24




AI\DRESINS FOR USE IN MAKING CASTS: PAD-         ORTHODONTIC APPUANCES; DENTAL APPARA-
DING FOR ORTHOPEDIC CASTS; ORTHOi'EDIC           TUS, NAMELY, INTRA-ORAT LIGHT SYSTEMS
CASTING TOOLS; FULL LINE OF STETHOSCOPES;        FOR CURING DENTAL MATERIALS, CERAMIC
FULL LINE OF SURGICAL MASKS,         FACE        USBD fi\* MAKII\iG DENTAL CROWNS, BRIDGES
SHIELDS, AND RESPIRATORY MASKS FOR MED-          AND OTHER RESTORATIVES; DENTAL INSTRU-
ICAL PURPOSES; FULL LINE oF SITRGICAL AND        MENTS AND KITS COMPRISED OF SUCH INSTRU-
MEDICAL PROCEDURE DRAPES AND SHEETS;             MENTS, NAMELY, MAN:DRELS, BURS, DISCS,
PATIENT ISOLATION DRAPES; MEDICALEQUP-           cuPS, WHEELS, POINTS, BRUSHES AND ABRA_
MENT ISOLATION DRAPES; NON-ADHERENT              STVE STRIPS USED TO        GRIND, POLISH OR FINISH
SHEETING FOR BEDS, STRETCHERS AND EXAM           DENTAL RESTORATTVES; DENTAL INSTRU.
TABLES; SURGICAL GOWNS; COMPRESSION              MENTS, NAMELY, SqSSORS, CRMPING PLIERS.
                                             .
BA}DAGES; SURGICAL COMPRESSES; MEDICAL           COI.\TOURING PLIERS AND IMPRESSION TRAYSI
THERMOMETERS; FULL LINE OF MEDICAL               ELECTRONIC MIXERS FOR DENTAL COM.
ELECTRODES WITH OR WITHOUT CHEMCAL               POUNDS; APPLICATORS AND DISPENSERS FOR
CONDUCTORS AI\'D WET GELS FOR USE IN             DENTAL PRMERS, CEMENTS, ADHESTVES, IM-
CARDIAq ELECTROCARDIOGRAPH, ELECTRO.             PRESSION MATERIALS AND RESTORATWE MA-
ENCEPHALOGRAPH AND OTHER TYPES OF PA-            TERIALS; GLASS.FIBER POSTS USED IN DENTAL
TIENT MONTTORING; LEADS AliD CONNECTORS          RESTORATTVE PROCEDURES; AND DENTAL
FOR USE WIIH MEDICAL ELECTRODES; DEFI-           PROPITTLNCS A}iGLES AND DE\TAL PROPHY-
BRILLATION PADS; ELECTROSURGICAL PADS,           LA)CS CUPS FOR USEIN CLEANIIi'G TEETH AND
PLATES AND ADAPTERS TO REMOVE RF CUR-            DENTAL HYGIENE PROCEDURES, IN CLASS IO
RENT FROM A PATIENTS BODY DURIN-G ELEC.          (u.s. cl,s.26, 39 AlfD   4.1).
TROSURGERY; THERMAL COLD AND HOT
PACKS FOR FIRST AID AND TI{ERAPEUTIC PUR-          FIRST USE 04-1960; IN COMMERCE 04-1960.
POSES; EYE PATCHES FOR MEDICAL USE; PAD-
DII\iG FOR USE BETWEEN MEDICAL EQUIPMENT           THE MARK CONSISTS OF STANDARD CHAR.
A}iD PATIENTS OR FOR ELEVATING OR POSI-          ACTERS WTTHOUT CLAIM TO ANY PARTICULAR
TIOI.\-ING LIMBS; POUCHES FOR HOLDING SUR-       FONT, ST11,g SIZE, OR COLOR.
GICAL AND MEDICAL INSTRUMENTS;
ISOLATION POUCHES A\:D BAGS FOR STORING            owNER OF U.S. REG. NOS. 1,237,768, 2,793,531
ORGANS, TISSUE AND OTI{ER BODY PARTS FOR         AND OTHERS,
TRANSPLANTS AND LABORATORY TESTING;
FULL LINE OF STERILIZED AND NON-STERI.             sER. NO. 772s7,496, FILED 8-16-2007.
LTZED FASTENING AI\i.D COMPRESSIoN SURGI.
CAL WRAPS; AUTOCLAVES FOR MEDICAL USE:           TARAI{ HARDY, EXAMII\\-ING ATIORNEY
CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 13 of 24




                        ExHmn       5
   CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 14 of 24




 Int. Cls.: lr3r51 9, 10 and 28
 Prior U.S. CIs.: 1, 415r6,10, 18, 21122,23,26,36,38,
 39,4,46,50,51      and 52
                                                       .                      Reg. No.2,692,036
United States Patent and Trademark                         Office               neerter"a rvrar. n, zoor

                                     TRADEMARK
                                   PRINCIPAL REGISTER




3M COMPANY (DELAWARE CORPORATION)           SUPPLIES       , IN   CLASS   |   (U.S.   CIs. l,   5, 6, 10, 26
25OI HUDSON ROAD                            AND 46).
3M CENTER                                     FIRST USE I l-0-1990; IN COMMERCE I l-0-1990.
        MN 55144, BY MERGER, BY CHANGE
ST. PAUL,
  OF NAME MINNESOTA MININC AND MANU-          FOR: NON-MEDICATED SKIN CARE PRO-
  FACTURINC COMPANY (DELAWARE COR-          DUCTS, NAMELY. CLEANSERS, CREAMS, LO.
  PORATION) ST. PAUL, MN   s5144            TIONS, MOISTURIZERS, BARRIER CREAMS AND
                                            EMOLLTENTS, rN CLASS 3 (U.S. CLS. 1,4, 6, 50, 5l
  FOR: ETHYLENE OXTDE FOR USE IN THE        AND 52),
STERILIZATION OF MEDICAL, LABORATORY
AND FOOD HANDLING INSTRUMENTS AND             nisr     use   l-0-1996:   IN coMMERcE r-0-t996.
EQUIPMENT; CHEMICAL AND STEAM INDICA-
TOR STRIPS AND TAPE FOR USE WITH AUTO.        FOR FULL LINE OF BANDAGES, DRESSINGS
CLAVES AND FOR TESTING THE STERILIry OF     AND MEDICAL TAPES, NAMELY, ADHESIVE
MEDICAL INSTRUMENTS AND EQUIPMENT; IN-      BANDAGES, BANDAGES FOR SKIN WOUNDS,
DICATOR STRIPS FOR TESTING GLUTAMLDE.       SURGTCAL BANDAGES, WOUND DRESSINCS,
HYDE, ETHYLENE OXIDE AND OTHER              NON.STICK PADS FOR USE AS MEDICAL DRES.
CHEMICAL SOLUTIONS AND GASES; INDICATOR     SINGS, MEDICATED COMPRESSES, TRANSPAR.
STRIPS FOR TESTING FOR BIOLOGICAL CONDI.    ENT MEDICAL DRESSINGS, }IYDROCOLLOID
TTONS FOR USE tN SAFETY-MONITORING; INDI-   DRESSINGS, COLOSTOMY DRESSINGS, ULCER
CATOR STRIPS FOR INDICATING                 DRESSINGS, MEDICAL ADHESIVE TAPES, SURGI-
TEMPERATURES FOR USE    IN THE STERILIZA-   CAL TAPES, AND WOUND AND SKIN CLOSURE
TION AND SAFETy-MONITORING: ASSAY AND       ADHESIVE STRIPS WITH OR WITHOUT ANTIIV'I.
REAGENT TEST KITS AND COUNT PLATES FOR      CROBIAL SOLUTIONS; GAUZE; WOUND HEAL-
FIELD AND LABORATORY TESTING FOR E COLT,    INC FILLERS WITH OR WITHOUT CAUZEi
COLIFORM, AND OTHER BACTERIA OR CON.        MEDTCATED SKIN CARE PREPARATIONS; SUR-
TAMINANTS IN MEAT, DATRY PRODUCTS AND       GICAL DISINFECTANTS AND PREPPING SOLU-
OTHER TYPES OF FOOD, AND FOR TESTING TO     TIONS; MEDICATED ANTISEPTIC TIAND WASHES;
DE-IECT YEAST AND MOLD; AND STERILIZA-      AND CULTURE MEDIA, BACTERIOLOGICAL
TION MONITOR TESTING KITS CONTAININC        MEDIA AND DIAGNOSTIC PREPARATIONS FOR
INDICATOR STRIPS OR TAPE, REACENTS AND      CLINICAL OR MEDICAL LABORATORY USE IN
RECORD KEEPING CARDS OR BINDERS FOR         CLASS 5 (U.S. CLS. 6, t8,44,46, 5t AND 52).
TESTING THE STERILITY OF SURGICAL AND
MEDICAL INSTRUMENTS, EQUIPMENT, AND           FIRST USE 2-0-1991; lN COMMERCE 2-0-1991.
   CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 15 of 24




  FOR: COMPUTER SOFTWARE FOR USE IN THE                       TIENT MONTTORING; LEADS AND CONNECTORS
MEDICAL AND HEALTH CARE FIELDS FOR PRO.                       FOR USE WITH MEDICAL ELECTRODES: DEFI-
CESSING CLAIMS FOR REIMBURSEMENT, MAIN.                       BRILLATION PADS; ELECTROSURGICAL PADS,
TATNING PATIENT RECORDS, CODTNC AND                           PLATES AND ADAPTERS TO REMOVE RF CUR.
CROUPING DATA USED FOR MEDICAL AND                            RENT FROM A PATIENTS BODY DURINC ELEC-
HEALTH CARE RESEARCH. AND FOR REPORT.                         TROSURGERY: THERMAL COLD AND HOT
ING HEALTH TRENDS AND OTHER MEDICAL                           PACKS FOR FIRSTAID AND THERAPEUTIC PUR.
DATA; AND FULL LINE OF RESPIRATORY FACE                       POSES; EYE PATCHES FOR MEDICAL USB PAD.
MASKS FOR FILTERING OUT GERMS. DUST AND                       DING FOR USE BE'TWEEN MEDICAL EQUIPMENT
POLLEN, IN CLASS   9 (U.S. CLS. 2t, 23, 26, 36   AND   38).   AND PATIENTS OR FOR ELEVATING OR POSI.
                                                              TIoNING LIMBS: POUCHES FOR HOLDING SUR-
  FIRST USE 5-0-1992: lN COMMERCE         5-0-1992.           GICAL AND MEDICAL INSTRUMENTS;
                                                              ISOLATION POUCHES AND BAGS FOR STORING
  FOR: FULL LINE OF ORTHOPEDIC CASTINGS                       ORCANS, TISSUE AND OTHER BODY PARTS FOR
TAPES, SPLINTS, REINFORCING STRIPS, ELASTIC                   TRANSPLANTS AND LABORATORY TESTING;
BANDAGES, AND SUPPORT BANDAGES AND                            AND FULL LINE OF STERILIZED AND NON-
COMPRESSION WRAPST coMPOStTE FABRICS                          STERILIZED FASTENING AND COMPRESSION
CONTAINING FIBERGLASS AND RESINS FOR                          suRGrcAL WRAPS, rN CLASS t0 (U.S. CLS. 26, 39
USE IN MAKING CASTS; PADDING FOR ORTHO-                       AND 44).
PEDIC CASTS: ORTHOPEDIC CASTING TOOLS;
FULL LINE OF STETHOSCOPES; FULL LINE OF                         FIRST USE 6Gl990; lN COMMERCE G0-1990.
SURGICAL MASKS, FACE SHIELDS, AND RE.
SPIRATORY MASKS FOR MEDICAL PURPOSES;                           FOK ATHLETIC TAPE AND ATHLETIC           SUP.
FULL LINES OF SURGICAL AND MEDICAL PRO.                       PORT AND COMPRESSION WRAPS FOR KNEES,
CEDURE DRAPES AND SHEETS: PATIENT ISOLA.                      WRISTS, ANKLES, ELBOWS, LEGS AND ARMS, IN
TION DRAPES; MEDICAL.EQUIPMENT                                CLASS 28 (U.S. CI.s.22,23,38 AND 50).
ISoLATION DRAPES; NON-ADHERENT SHEET-
ING FOR BEDS, STRETCHERS AND EXAM TA.                           FTRST USE G0-1993;   IN COMMERCE 0-0-1993.
BLES; SURGICAL GOWNS; COMPRESSION
BANDAGES; SURCICAL COMPRESSES; MEDICAL                          owNER OF U.S. REG. NOS. t,t81,98t, I,213,836,
THERMOMETERS; FULL LINE OF MEDICAL                            AND t,234,260.
ELECTRODES WITH OR WITHOUT CHEMICAL
CONDUCTORS AND WET CELS FOR USE IN                              sER. NO. 7G137,881 FILED 9-29-2000.
CARDIAC, ELECTROCARDIOGMPH, ELECTRO-
ENCEPHALOGRAPH AND OTHER TYPES OF PA.                         ALICIA COLLINS, EXAMINING ATTORNEY
CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 16 of 24




                       ExHrerr 6
CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 17 of 24




Int. Cls.: tr3r5r 9, L0 and 28
Prior U.S. Cls.: 1., 41516,10, 18, 21,22,23,26,36,38,
39, 4, 46,50,51 and 52
                                                                            Reg. No. 2,793,534
United States Patent and Trademark                       Office              neeistera oec. ro zoog

                                    TRADEMARK
                               PRINCIPAL REGISTER




                                  Y- --i


3M COMPANY (DELAWARE CORPORATION)             SUPPLIES   , IN   CLASS   I   (U.S. CLS.   t,   5, 6, 10,26
2501 HUDSON ROAD                              AND40.
3M CENTER
                                                FIRST USE 114-1990; IN COMMERCE               11-0-1990.
        MN 55144, BY MERGE& BY CHANGE
ST. PAUL,
  OF NAME MINNESOTA MIMNG AND MANU-             FOR: NON-MEDICATED SKIN CARE PRO-
  FACTURING COMPANY IDELAWARE COR.            DUCTS, NAMELY, CLEAIiSERS, CREAMS, LO-
  PORATIOI.0 ST. PATJL, MN ss144              TIONS, MOISTURIZERS, BARRIER CREAMS AND
                                              EMOLLIENTS, IN CLASS 3 (U.S. CtS. 1,4, 6, 50, 51
  FOR: ETHYLENE OXIDE FOR USE IN THE          AND 52),
STERILIZATION OF MEDICAL, LABORATORY
AND FOOD HANDLING INSTRUMENTS AND               FIRST USE 14-1995; IN COMMERCE 14-1996.
EQUIPMENT; CHEMICAL AND STEAM INDICA-
TOR STRIPS AND TAPE FOR USE WITH AUTO-           FOR: FULL LINE OF BANDAGES. DRESSINGS
CLAVES AND FOR TESTING THE STERILITY OF       AND MEDICAL TAPES, NAMELY.      ADHESTVE
MEDICAL INSTRIIMENTS AND EQUIPMENT; IN.       BANDAGES, BANDAGES FOR SKIN WOUNDS,
DICATOR STRIPS FOR TESTING GLUTARALDE-        SURGICAL BANDAGES, WOUND DRESSINGS,
HYDE, ETHYLENE OXIDE AND OTHER                I.\ON-STICK PADS FOR USE AS MEDICAL DRES.
CHEMICAL SOLUTIONS A\D GASES; INDICATOR       SINGS, MEDICATED COMPRESSES, TRANSPAR-
STRIPS FOR TESTING FOR BIOLOGICAL CONDI.      ENT MEDICAL DRESSINGS, HYDROCOLLOID
TIONS FOR USE IN SAFETY.MONITORING INDI.      DRESSINGS, COLOSTOMY DRESSINGS, ULCER
CATOR STRIPS FOR INDICATING                   DRESSI\*GS, MEDICAL ADHESTVE TAPES, SURGI.
TEMPERATURES FOR USE    IN THE   STERILIZA-   CAL TAPES, AND WOUND AND SKI}i CLOSURE
TION AND SAFETY-MONTTORINq ASSAY AND          ADHESWE STRIPS WTTH OR WITHOUT ANTIMI-
REAGENT TEST KTTS AND COUNT PLATES FOR        CROBIAL SOLUTIONS; GAUZE; WOUND HEAL
FIELD AND LABORATORYTESTINGFOR E COLI.        ING FILLERS WITH OR WITHOUT    GAUZE;
COLIFORM, AI\D OTHER BACTERIA OR CON-         MEDICATED SKIN CARE PREPARATIONS; SUR.
TAMINANTS IN MEAT, DAIRY PRODUCTS AND         GICAL DISINFECTANTS AND PREPPING SOLU.
OTTIER TYPES OF FOOD, AI.(D FOR TESTING To    TIONS; MEDICATED ANTISEPTIC HAND WASHES;
DETECT YEAST AND MOLD; AND STERILIZA-         AND CULTURE MEDIA. BACTERIOLOGICAL
TION MONTTOR TESTING KITS CONTAINING          MEDIA AND DIAGNOSTIC PREPARATIONS FOR
IN'DICATOR STRIPS OR TAPE REAGENTS AND        CLIMCAL OR MEDICAL LABORATORY USE IN
RECORD KEEPING CARDS OR BI\DERS FOR           CLASS 5 (U.S. CLS. 6, 18,14,46, sl AND 52).
TESTING THE STBRILITY OF SURGICAL AND
MEDICAL INSTRTIMENTS, EQIJIPMENT, AND           FIRST USE 24-1991; IN COMMERCE 24-1991.
CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 18 of 24




 FOR: COMPUTER SOFTWARE FOR USE IN THE                  PLATES AI\D ADAPTERS TO REMOVE RF CUR-
MEDICAL AND HEALTH CARE FIELDS FOR PRO.                 RENT FROM A PATIENTS BODY DURING ELEC-
CESSING CLAIMS FOR REIMBURSEMENT,            MAIN.      TROSURGERY; THERMAL COLD AND HOT
TAINING PATIENT RECORDS, CODING AND                     PACKS FOR FIRST AID AND THERAPEUTIC PUR-
GROUPING DATA USED FOR MEDICAL AND                      POSES; EYE PATCHES FOR MEDICAL USE; PAD.
HEALTH CARE RESEARCH, AND FOR REPORT.                   DING FOR USE BETWEEN MEDICAL EQIIIPMENT
I}iG HEALTI{ TREI\DS AND OTHER MEDICAL                  AND PATIENTS OR FOR ELEVATING OR POSI-
DATA; AND FULL LINE OF RESPIRATORY FACE                 TIONING LMBS; POUCHES FOR HOIDING SUR-
MASKS FOR FILTERING OUT GERMS, DUST AND                 GICAL AND MEDICAL INSTRUMENTS:
POLLEN, IN CLASS 9 (U.S. CtS. 21, 23, 26, 36 AND 38).   ISOLATION POUCHES AND BAGS FOR STORING
                                                        oRGANS, TISSUE AND OTHER BODY PARTS FOR
  FIRST USE s-0-1994 IN COMMERCE s-0-r992.              TRANSPLANTS AND LABORATORY TESTING;
                                                        AND FULL LINE OF STERILZED AND                I.{ON-
  FOR: FULL LINE OF ORTHOPEDIC CASTINGS                 STERILZED FASTENII.iG AND COMPRESSION
TAPES, SPLINTS, REINFORCING STRIPS, ELASTIC             SURGICAL WRAPS,     IN CLASS 10 (U.S.    CLS. 26, 39
BANDAGES, AND SUPPORT BANDAGES AND                      AND 44).
COMPRESSION WRAPS; COMPOSITE FABRICS
CONTAINING FIBERGLASS AND RESINS FOR                      FIRST USE 64-1990; IN COMMERCE 64-1990.
USE IN MAKING CASTS; PADDING FOR ORTHO-
PEDIC CASTS; ORTHOPEDIC CASTII\iG TOOLS;                  FOR: ATHLETIC TAPE AND ATHLETIC SIJP-
FULL LNE OF STETHOSCOPES; FULL LINE OF                  PORT AND COMPRESSION WRAPS FOR KNEES,
SURGICAL MASKS, FACE SHIELDS, AND RE.                   WRISTS, ANKLES, ELBOWS, LEGS Al[D ARMS, IN
SPIRATORY MASKS FOR MEDICAL PURPOSES:                   CLASS 28 (U.S. CtS. 22,23,38 AND 50).
FULL LINE OF SURGICAL AND MEDICAL PRO:
CEDURE DRAPES AI\iD SHEETS; PATIENT ISOLA-                FIRST USE 04-1993; IN COMMERCE 0-0-1993.
TION DRAPES; MEDICAL-EQUIPMENT
ISOLATION DRAPES; NON-ADHERENT SHEET-                     owNER OF U.S. REG. NOS.        1,181,981, 1,234,260
I}iG FORBEDS, STRETCHERS AND EXAM TA.                   AND OTI{ERS.
BLBS; SURGICAL GOWNS; COMPRESSION
BANDAGES; SURGICAL COMPRESSES; MEDICAL                   THE MATTER SHOWN IN BROKEN LINES IN--
THERMOMETERS; FULL LINE OF MEDICAL                      DICATESTIIE REI.ATWE PLACEMENT OF TIIE
ELECTRODES WTTH OR WITHOUT CHEMCAL                      MARK ON A TYPICAL PACKAGE FOR THE
CONDUCTORS AND WET GELS FOR USE IN                      GOODS AND IS NOT CLAIMED AS A FEATURE
CARDIAC, ELECTROCARDIOGRAPH, ELECTRO-                   OFTHEMARK.
ENCEPHALOGRAPH AND OTHER TYPES OF PA.
TIENT MONTTORINq LEADS AI\D CONNECTORS                   sER. NO. 76-138,263. FILED 9-29-2000.
FOR USE WTTH MEDICAL ELECTRODES; DEFI-
BRILLATION PADS; ELECTROSURGICAL PADS,                  ALICIA COLLINS, EXAMINING ATTORNEY
CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 19 of 24




                       ExnBrc7
                      CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 20 of 24
  1111012020




                            Science.
                            Applied to Life.*




      3M covlD-19 Anti-Fraud, Anti-Price Gouging, and Anti-counterfe




      Have a concern to report related to Fraud, Price Gouging or Counterfeit                                     p

      At 3M, we are committed to doing all we can to help combat the fraudulent, price gouging, and counterfeit
      will not tolerate any such activity by 3M authorized channel partners and we will aggressively pursue third-1
      enforcement authorities around the world - including, in the U.S., the U.S. Attorney General,-St"t" Attorn"y,

      To learn more about the actions 3M are taking to prevent respiratory product fraud, please click here




https://engage.3m.com/covidfraud
                                                                                                                      115
                                CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 21 of 24
  11t10t2020                                                                     Fraud Alert

                      COVID-19 Fraud

                      P/eose complete as much of the information requested below os possib/e. Fields marked with on osterisk are'
                      that 3M hos received the report. We request thot you reply to that email ond ottoch any copies of invoices, cr
                      con help us to investigote the situotion.



                      Requestor Information

                      First Name*
                  I
                  I

                  I




                  Last Name*



                  Requestor Type*




              Company Name (if applicable)
              I

              I




              Email/Business Email Address*



              Phone./Business Phone Number*

          I




          Country/Region*

          I United States


          Tell Us About the Fraud You Would Like to Report
          Where is the fraudulent offer or conduct occurring?*

      I select one
      L---___-_
          Please provide specific web page or URL link to the fraudulent offer
      I
      I

      L-..*_




https://en gage.3m.com/covidfraud
                                                                                                                                       2t5
                           CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 22 of 24


              Alleged Solicitor/Seller Information
              P/eose provide os much informotion os possib/e.


              Seller First Name



              Seller Last Name
          I
          i
          I




              Seller Company
          I

          I
          L_

          Seller Email
          I
          I




          Seller Phone



          Seller Country./Region



          Seller's Website




          Fraud Product Details

          Product 1*

               setect one
      I
          Product      1   Price



          Product 13M SKU
      I

      I
      I




      Product          1   Quantity



https://en gage.3m.com/covidfraud
                      CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 23 of 24
 1111012020                                                        Fraud Alert

           Product 2



           Product 2Price



           Product 2 3M SKU
       i
       I




           Product 2 Quantity

       I
       i


       Product 3
       I

       i    Select One


       Product 3 Price



       Product 3 3M SKU



       Product 3 Quantitv



      Product Fraud Details*
      Provide as much detoil obout the interoction os possib/e including how you first contacted the seller ond whq




      Please be aware that the information you supply about yourself, or any aspect of 3M's operations may resul.
      information that, to the best of your knowledge, is correct. You will not be sanctioned for submitting inform:
      knowingly provide false or misleading information, it may result in disciplinary or judicial action.

      3M respects your right to privacy. 3M will collect, use, and disclose the personal information you provide in
      disclosures described in our Privacy Policy, 3M may share all personal information you provided in this form
      governmental authorities, regulators or courts: (i) to comply with a law, regulation, court order, or other lega
      investigating and responding to fraud, intellectual property infringement, violation of our contracts or agreel
https J/en gage.3m.com/covidfraud
                      CASE 0:20-cv-02348-SRN-TNL Doc. 1-1 Filed 11/17/20 Page 24 of 24
 11t10t2020                                                        Fraud Alert
       protect 3M rights or property or yours or others' health, safety, welfare, rights, or property; or (iv) under sim
       Covid 19 situation. lf 3M elects to share personal information with law enforcement agencies, governmental
       personal information.

       Submit




https://engage.3m,com/covidfraud                                                                                           s/5
